Citation Nr: 1443070	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for lower back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at Travel Board hearing in March 2011.  A transcript of that hearing is of record.

The Board remanded the claim in June 2011 and February 2012 for additional development of the record.  The case has been returned to the Board for further appellate review.

After the November 2012 supplemental statement of the case was issued, the Veteran submitted additional evidence.  In a June 2014 brief, the Veteran's representative waived RO consideration of this evidence. 

The Board notes that the Veteran recently appointed the Veterans of Foreign Wars to represent him before VA.  The Veterans of Foreign Wars declined to accept jurisdiction over the issue on appeal as the appointment was filed after the substantive appeal.  Moreover, because this appointment occurred more than 90 days after certification of this appeal to the Board, the representation for this appeal remains with Disabled American Veterans.  38 C.F.R. § 20.1304.  

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Even considering pain and corresponding functional impairment, the Veteran's service-connected lower back strain is not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for lower back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in May 2008 and December 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in a November 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board.  He presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to his treatment history and symptomatology related to his claim for increased ratings.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service records, and available private and VA treatment records have been obtained.  Pursuant to the remand instructions, the RO/AMC obtained private treatment records from Dr. J.A.N., as well as private treatment records from Dr. A.C.  In addition, the Veteran was provided with VA examinations.  

The Board also notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

By way of background, by a March 1986 rating decision, the RO granted service connection for chronic low back strain.  The RO assigned a 10 percent evaluation for the lumbar spine disability.  By a July 2000 rating decision, the RO assigned a 20 percent rating for the lower back strain.  The Veteran's current claim for an increased rating for his service-connected lower back strain was received in March 2008.  The RO has evaluated the Veteran's lower back strain under Diagnostic Code 5237, which pertains to lumbosacral strain, and is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula (2013). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2 (2013).  

Any associated objective neurologic abnormalities are evaluated separately 
under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1. 

On VA examination in June 2008, the Veteran reported that he had one to two episodes of cortisone injections in the lumbar spine and myelogram at some point.  He reported being prescribed a lumbar spine brace but stated that he has not used it for several years.  The Veteran had no further traumas or injuries.  He denied any current hospitalizations, emergency room visits, surgeries or procedures to the lumbar spine.  The Veteran complained of having flare-ups three to four times a month of pain of the lumbosacral area with radiculopathy numbness to the buttocks traveling to the back of the leg and he feet, causing a "rubbery feeling."  He denied any functional loss or functional impairment related to the flare-up pain.  The Veteran described the pain the lumbar spine as a sharp sensation.  He denied peripheral neuropathy symptoms of numbness and tingling, or paresthesias, dysthesias or sensory abnormalities.  He admitted to stiffness in the lumbar      spine.  The Veteran denied any weakness, easy fatigability, lack of endurance        or incoordination.  He denied bowel or bladder complaints.  He denied the use 
of a cane, crutch, walker, corrective shoes or insoles.  He denied any physician prescribed bed rest.  The Veteran reported that he was able to perform all activities of daily living. 

Examination of the lumbosacral spine revealed that it was symmetrical with no redness, swelling or edema.  There was no scoliosis.  There was no curvature of the spine.  There was no misalignment.  There were no bony prominences, abnormality or masses.  There was no abnormal musculature or abnormal knotting.  There was tenderness at L1, L2, and L3 with mild radiculopathy pain to the right buttocks.  Forward flexion was from 0 to 70 degrees, with pain beginning at 70 degrees.  Extension was from 0 to 30 degrees, with pain beginning at 30 degrees.  Left lateral flexion was from 0 to 30 degrees, with pain beginning at 30 degrees.  Right lateral flexion was from 0 to 30 degrees, with pain beginning at 30 degrees.  Left lateral rotation was from 0 to 30 degrees with no complaints of pain.  Right lateral rotation was from 0 to 30 degrees with pain beginning at 30 degrees.  Repetitive range of motion did not change degrees or cause pain or cause weakness, easy fatigability or incoordination.  There were no flare-ups, muscle atrophy, weakness, paralysis or contracture.  Distracted straight leg raises on the right and the left elicited pain with no change in dorsiflexion.  Neuromuscular examination revealed that the Veteran's gait was normal and that he was able to walk on his heels and toes.  Upper and lower reflexes were intact.  There was no paralysis, neuritis or neuralgia.  There was no muscle wasting or atrophy noted.  Motor strength was 4/4 bilaterally.  Babinski test was negative.  X-rays of the lumbar spine revealed minimal degenerative changes with marginal osteophyte formation and sclerosis, but disc spaces were fairly preserved.  The diagnosis was degenerative disc disease, mild, lumbar spine.

VA treatment in June 2008 recorded complaints of low back pain that radiated to the legs, as well as numbness.  A March 2010 VA treatment record revealed that the Veteran received physical therapy for complaints of increased lumbar spine pain.  In November 2010, he received a nerve block epidural injection for lumbar spine pain.

A May 2010 VA MRI of the lumbar spine revealed a small left lateral disc herniation at L4-L5.  There was no evidence for central canal stenosis or neural foraminal narrowing at any level.  There was minimal bilateral facet arthrosis at 
L4-L5 and L5-S1.

The Veteran testified at a March 2011 hearing that he experienced radiating pain, tingling and numbness down his left leg.  He also reported that he experienced incapacitating episodes five or six times a week, although his physician never ordered any type of bed rest.  The Veteran was using a cane during the hearing, which he stated that he used only occasionally when he needed assistance.

VA treatment records show that the Veteran underwent nerve block epidural injections of the lumbar spine in April and May 2011, with good relief of symptoms.  

Records from the Social Security Administration reflect that the Veteran is receiving disability benefits due to neck and shoulder disabilities. 

The Veteran underwent a VA examination in July 2011 by an orthopedic surgeon.  The examiner noted that the Veteran's entire claims folder was reviewed.  The Veteran complained of low back pain that radiated to the left lower extremity.  He reported flare-ups of pain, two to three times a year.  When he did have a flare-up, he used a cane.  He also reported stiffness when he bends forward.  He denied any bowel or bladder complaints or erectile dysfunction.  The Veteran denied any hospitalizations or surgery for his low back problems.  His current symptoms did not impede his daily living.  He was able to walk unassisted and perform all his activities of daily living.  The Veteran reported smoking a pack of cigarettes a day even though he has been told that smoking poses a risk to lumbar degenerative disease.

On physical examination, the Veteran was in an upright posture with an asymmetrical stance.  Forward flexion was from 0 to 60 degrees.  Extension 
was from 0 to 20 degrees.  Left lateral flexion was from 0 to 30 degrees.  Right lateral flexion was from 0 to 30 degrees.  Left lateral rotation was from 0 to 30 degrees.  Right lateral rotation was from 0 to 30 degrees.  The examiner noted that objective evidence of pain was a little bit difficult to ascertain.  The Veteran was definitely guarded and appeared to have some left lumbar spasm.  He did not have any element of scoliosis.  Ankylosis was not present.  His neurological examination was complicated by the fact that he was diabetic.  Sensation was intact to light touch from L2 through S2 distributions.  Strength was 5/5 bilaterally for hip flexors, knee flexors and extensors.  However, it was 4/5 on the left tibialis anterior, which the examiner indicated appeared to be at least partially related to pain with guarding against restricted motion.  Straight leg raising caused buttock pain on the left.  There was pain in the buttock region, but no pain radiating down to the feet.  The Veteran had intact protective sensation as tested using a Semmes-Weinstein monofilament.  He did have decreased vibratory sensation bilaterally. 

The examiner noted that the Veteran's functional loss was due to his guarding.  Other than some loss of forward flexion and extension, his range of motion was good, but due to the guarding, the examiner was not able to get his full range of motion.  Repetitive motions did not change the range of motion or clinical presentation.  There was no increased pain, incoordination, fatigue, weakness or lack of endurance with repetitive motion.  With regard to the left L4-5 disc segment, the Veteran's sensation was intact to the L4 distribution.  X-rays of the lumbar spine revealed minimal fact degenerative changes which the examiner noted were essentially unchanged from x-rays taken in June 2008.  The examiner also noted that a May 2010 VA MRI of the lumbar spine revealed a small left lateral disc herniation at L4-L5 level with no mass effect on L4.  There was no evidence of central canal stenosis or neural foraminal narrowing at any level.  There was minimal bilateral facet arthrosis at L4-L5 and L5-S1.  The diagnoses were lumbar back strain and lumbar degenerative disc disease without radiculopathy. 

The examiner concluded that there was no diagnosed neurological disability of the lower extremities related to the Veteran's service-connected lower back strain.  The examiner also felt that the lumbar degenerative disc disease was not related to the service-connected lower back strain.  The examiner explained that there was no evidence of fracture to suggest that the Veteran had a posttraumatic degenerative disease.  The Veteran reported that he had no radicular symptoms immediately after his in-service injury to suggest an acute disc herniation.  The Veteran did admit to smoking a pack a day which the examiner felt was the only component of his history and physical that predisposes him to lumbar degenerative disc disease.  Thus, the examiner concluded that the Veteran's current degenerative disc disease was not related to his lower back strain.  The examiner felt that only the Veteran's low back muscle spasm was related to his low back strain and that his referred pain to the left buttock resulted solely from his degenerative disc disease.  

Under the General Rating Formula, the ranges of motion of the Veteran's thoracolumbar spine fall at most within the requirements for a 20 percent rating.  
In this regard, the objective findings of record reflect forward flexion of the thoracolumbar spine limited to 60 degrees at worst.  Specifically, the Veteran's forward flexion of the thoracolumbar spine was shown to be 70 degrees during the June 2008 VA examination and 60 degrees during the July 2011 examination.  In addition, both examiners noted that repetitive range of motion did not change degree of motion lost or cause pain, weakness, easy fatigability, or incoordination, and there was no atrophy.  As such, the weight of the evidence fails to show limitation of flexion of the lumbar spine to 30 degrees or less, even considering complaints of pain and functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Thus, a higher rating under the General Rating Formula is not warranted. 

To the extent that in a September 2011 statement the Veteran reported that the examiner took an x-ray of the "opposite side of injury" and did not use a goniometer, a close evaluation of the examination report reveals that the examiner fully read and evaluated a July 2011 x-ray examination report of the entire lumbar spine.  Also, the examiner provided detailed range of motion readings in the examination report.  Although it is not indicated whether a goniometer was used, the examiner is presumed to have followed appropriate examination procedures.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)) (there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties).  In any event, the examiner, an orthopedic surgeon, is certainly competent to determine the range of motion of the Veteran's thoracolumbar spine with or without a goniometer, and it is highly unlikely that an educated estimate of the range of motion by the physician would have been overestimated by 30 degrees (the examiner reported 60 degrees of forward flexion and the Veteran needs to have motion limited to 30 degrees) such that a higher rating would be warranted under Diagnostic Code 5237.  Thus, the Board finds that the July 2011 examination report is adequate for rating purposes.

The Board has also considered whether the Veteran is entitled to a separate evaluation for any associated objective neurologic abnormalities that result from his lumbar spine disability.  In this regard, the Veteran has consistently reported having radiculopathy of the lower extremities.  However, the Board finds the opinion of the VA examiner indicating that the Veteran has no neurological symptoms related to his service-connected lumbar strain to be more probative than the Veteran's assertions.  Accordingly, a separate rating for neurological complaints is not warranted.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided when evaluating service-connected disability).

While the Veteran alleges he was misdiagnosed in service and has been suffering from disc problems since service, the record does not reflect the Veteran has the expertise or training sufficient to render an opinion on a matter, such as this, which requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Indeed, the Veteran was seen multiple times in service and had work-ups done to determine whether he had disc problems in service.  However, x-rays were normal, as was neurological evaluation in service.  No disc problems were identified or diagnosed.  Moreover, x-rays in 2002 revealed a normal lumbosacral spine, and x-ray in 2008 revealed preserved disc spaces.  Such findings support the 2011 VA examiner's opinion.  Thus, the Board finds the medical evidence during service and the opinion of the VA examiner to be significantly more probative than the Veteran's contentions. 

The Board has considered the Veteran's assertions of pain, functional limitations, and the need to take pain medication, epidural injections and bed rest.  However, the Veteran's disability level is adequately addressed by the evaluations assigned.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his back disability.  Therefore, the preponderance of the evidence is against the award of any separate or higher disability ratings. 

Additionally, the Board notes that in statements and at his hearing the Veteran reported incapacitating episodes of pain due to the lumbar spine condition.  However, the VA examiner found his disc disease was not part of his service-connected lumbosacral strain.  Thus, the IVDS Formula is not for application.  In any event, throughout the period on appeal the evidence of record does not demonstrate, nor does the Veteran claim, that he has been prescribed bed rest by a physician and treatment by a physician having a total duration of at least four weeks during any 12 month period.  As such, the criteria for an increased rating under IVDS Formula are not met.

As a final matter, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on limited motion, incapacitating episodes and additional neurological impairment.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the thoracolumbar spine disability.  

As a final matter, while the evidence reflects that the Veteran is unemployed, the evidence of record reflects that such unemployment is due to a combination of nonservice-connected conditions, to include a cervical spine disability and a psychiatric disorder.  The Veteran has not specifically claimed entitlement to a   total disability due to individual unemployability (TDIU) as a result of his service-connected lower back strain.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran meets the required percentage criteria.  Nor does the record suggest that the Veteran's service-connected 
connected lower back strain alone precludes employment so as to warrant a referral for extraschedular consideration.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected lower back strain, and no further action pursuant to Rice is warranted..


ORDER

Entitlement to a rating higher than 20 percent for lower back strain is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


